Per Curiam.
The counsel for the parties stipulated in substance in open court that if this court saw fit to modify the order by striking but the provisions *808relating to the custody of the child, they would try the case upon two days’ notice before a referee to be appointed by this court. It appears that the child of the parties is now in Chautauqua county in the custody of her paternal grandparents and is being well cared for. We think a prompt final disposition of this case is in the interest of both parties and of their child, and that meantime no harm will come to the child by her remaining in the custody of her grandparents. We have determined to modify the order by striking out the provisions relating to the custody of the child and to appoint the Hon. John S. Lambert, official referee, referee to hear, try and determine the issues arising under the pleadings in this action, the case to be brought on for trial by either party on two days’ written notice to the other. The rest of the order so far as appealed from is affirmed, without costs. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ. Order modified and as modified affirmed, without costs of this appeal to either party.